Woons, J.,
(after stating the facts as above.) The court does not accede to the proposition that tbe statement furnished by the assured, when inserted in the policy, became either a representation or a covenant by the assured that he had, or intended to procure, and would maintain, insurance upon the several pieces of property described to the respective amounts sot opposite each; nor, if such representations wore conceded, does the court think the consequences contended for would follow. In the absence of any corresponding covenant or condition in the contract, a mere representation of intention in respect to future acts or conduct creates no obligation, and affords no ground of relief from an agreement. It is alleged in the answer that when this policy was written the coim plainant had other insurance to the amount of $90,000, but that can hardly affect the question, there being in the policy no stipulation or condition that any particular amount of insurance should be maintained. Demurrer sustained.